J. S67012/16


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: M.P., A MINOR          :     IN THE SUPERIOR COURT OF
                                           :           PENNSYLVANIA
APPEAL OF: M.P., A MINOR                   :
                                           :          No. 3117 EDA 2015


           Appeal from the Dispositional Order, September 15, 2015,
             in the Court of Common Pleas of Philadelphia County
               Juvenile Division at No. CP-51-JV-0001519-2015


BEFORE: FORD ELLIOTT, P.J.E., RANSOM, J. AND STEVENS, P.J.E.*


MEMORANDUM BY FORD ELLIOTT, P.J.E.:                    FILED October 6, 2016.

        M.P. appeals from the September 15, 2015 juvenile dispositional order

entered in the Court of Common Pleas of Philadelphia County adjudicating

her as delinquent, placing her on probation, and releasing her to the custody

of her father, after she was adjudged delinquent by the juvenile court for

recklessly    endangering    another    person   (“REAP”),    possession   of   an

instrument of crime (“PIC”), and aggravated assault.1 We affirm.

        The juvenile court set forth the following factual history:

                      On   July   12,   2015    at   approximately
              2:30 [p.m.], Kashia Jones drove from work to the
              area of 1530 S. 53rd Street, which is at a distance of
              two blocks from her home, located at 1205 S. 54 th
              Street. Ms. Jones went to said area, because she
              was aware that her son’s current girlfriend and past
              girlfriend were going to fight. The current girlfriend
              was Lashay and the former girlfriend was Willa Dean.

* Former Justice specially assigned to the Superior Court.
1
    18 Pa.C.S.A. §§ 2705, 907(a), and 2702(a), respectively.
J. S67012/16


          Ms. Jones’ son is named Khaleeq Williams. M.P. was
          standing over top of the two girls who were fighting.
          Ms. Jones was three to four feet away. M.P. had a
          skinny steak knife, approximately four to five inches
          long, in her hand and she was trying to hit Lashay.
          M.P. appeared to be attempting to poke Lashay with
          the knife. Ms. Jones grabbed M.P.’s hand, and put it
          behind her back, forcing M.P. to drop the knife,
          which was recovered by Ms. Jones.          M.P. told
          Ms. Jones to get off of her and she walked in the
          direction of what appeared to be an abandoned
          house.

                The house was approximately six feet away.
          The house had dilapidated white steps and a grassy
          area in front of the steps. As M.P. walked into the
          house, the two girls remained fighting.          M.P.
          reemerged from the house screaming and yelling,
          holding a blue aluminum bat with a black base. M.P.
          was yelling “Get the F away” and swinging the bat.
          Ms. Jones asked her to stop swinging the bat and
          M.P. told Ms. Jones to get out of her face. Ms. Jones
          stepped away and M.P.’s friend approached
          Ms. Jones and swung her arm toward Ms. Jones.
          Ms. Jones grabbed the friend’s arm, placed the friend
          on the ground, and got on top of the friend.
          Ms. Jones heard a sound and then heard someone
          comment that she got hit on the head with a bat.
          Ms. Jones felt and saw blood on the back of her
          head. Ms. Jones still saw M.P. holding the bat.
          Ms. Jones asked M.P. why she hit her with the bat
          and M.P. responded “that’s why I F’ed you up, that’s
          why I F’ed you up.”

                Ms. Jones suffered a concussion and received a
          CAT scan. Ms. Jones received two to three deep
          sutures and five staples in her head. Ms. Jones has
          scarring from the wound and still sees a neurologist
          as a result of this incident, and still suffers from
          painful headaches once or twice a week. Ms. Jones
          has missed work as a phlebotomist as a result of this
          injury. Ms. Jones was unsure if she had told the
          detectives that M.P. had a knife that day. Ms. Jones
          did tell the detectives that M.P. told her “that’s why I


                                   -2-
J. S67012/16


          F’ed you up, that’s why I F’ed you up.” Ms. Jones’
          son and a group of other boys were also present at
          the scene. Her son was engaged in a fight with
          another individual.

                 After the incident, Ms. Jones drove to the
          hospital, accompanied by her son to make sure she
          remained conscious. Two of Ms. Jones’ sons were
          fighting at the scene.

                 Khaleeq Williams was fighting on the scene, at
          which M.P. was also present fighting. Mr. Williams
          had seen M.P. associating with Willa Dean prior to
          the fight. M.P. was screaming and holding a knife,
          while Willa and Lashay were fighting. Mr. Williams
          testified consistently with his [sic] Ms. Jones, in that
          Ms. Jones took the knife from M.P. and that M.P.
          obtained a bat from the house. Mr. Williams testified
          that M.P. was swinging the bat wildly, that M.P. hit
          his brother on the head with the bat, and that M.P.
          eventually hit Ms. Jones on the head with the bat.
          Mr. Williams drove half of the way to the hospital,
          because Ms. Jones was losing consciousness.
          Mr. Williams went to the scene with three other
          people to fight Willa’s brother.

                 M.P. testified in her own defense, but the court
          did not find her credible and found that her
          testimony was mostly self-serving. This court does
          not believe that the knife fell out of her pocketbook
          as she claimed. This court finds that Mr. Williams
          and Ms. Jones testified credibly that M.P. had
          brandished the knife during the fight. M.P. admitted
          that she was swinging the bat and that the bat hit
          Ms. Jones on the head. M.P. also confirmed that she
          hit Mr. Williams’ brother with the bat. This court
          does not believe that M.P. was swinging the bat to
          “scare them” as she claims. This court also notes
          that the appellant failed to provide notice of a
          self-defense claim or defense-of-others claim.
          Furthermore, although the appellant’s attorney
          argued that Ms. Jones was slamming Willa’s head
          into the ground, there was no evidence on the record
          supporting said argument.


                                   -3-
J. S67012/16



                  M.P.’s father[] testified that M.P. has a
            reputation for being truthful and peaceful. This court
            did not give [his] testimony any weight.

                  After finding M.P. guilty of said charges and
            reviewing her history, the court believed that M.P.
            was in need of treatment, rehabilitation, and
            supervision. M.P.’s mother reported that M.P. has a
            history of running away on two occasions, causing
            the family to file a missing person’s report. M.P. was
            reported to suffer from anger issues and anxiety.
            M.P. has also refused medication while in therapy.
            This court acknowledges that M.P.’s behavior has
            improved since living with her father; however, this
            event occurred while M.P. was already living with her
            father, according to Lauren McLaughlin Willias, the
            Community Umbrella Agencies [sic] [] case
            management supervisor.

                  Upon being adjudicated, M.P. stated “That’s
            what I’m saying. I believe I was in the wrong place
            at the wrong time. I didn’t intend to or mean to hurt
            anybody. It wasn’t like on purpose. I apologize and
            that’s it.”     This court disagrees with M.P.’s
            assessment. This court believes that M.P. still does
            not realize what she did, that M.P. has failed to show
            remorse for her actions, and that M.P. is in in [sic]
            further need of treatment, supervision, and
            rehabilitation.

Juvenile court opinion, 1/21/16 at 1-4 (citations to notes of testimony

omitted).

     The juvenile court set forth the following procedural history:

                  On July 12, 2015, Philadelphia police arrested
            [M.P.] and charged her with [aggravated assault,
            simple assault, PIC, and REAP]. On September 15,
            2015, M.P. went to trial and was found guilty of
            [aggravated assault, PIC, and REAP]. On said date,
            M.P. was adjudged delinquent and the court placed
            M.P. on probation.


                                    -4-
J. S67012/16



Id. at 1. This timely appeal followed.

      Appellant raises the following issue for our review:

            Did not the juvenile court err as a matter of law and
            abuse its discretion in adjudicating appellant
            delinquent where the evidence established that she
            was not in need of treatment, rehabilitation or
            supervision?

Appellant’s brief at 2.

      “The Juvenile Act grants juvenile courts broad discretion when

determining an appropriate disposition. . . .     We will disturb a juvenile

court’s disposition only upon a showing of a manifest abuse of discretion.”

In the Interest of T.L.B., 127 A.3d 813, 817 (Pa.Super. 2015) (citation

omitted). An adjudication of delinquency requires both findings “(1) that the

juvenile has committed a delinquent act; and (2) that the juvenile is in need

of treatment, supervision, or rehabilitation.” Commonwealth v. M.W., 39
A.3d 958, 959 (Pa. 2012). “In a juvenile proceeding, the hearing judge sits

as the finder of fact.”     In re L.A., 853 A.2d 388, 391 (Pa.Super. 2004)

(citation omitted).       “The weight to be assigned the testimony of the

witnesses is within the exclusive province of the fact finder.”   Id. (citation

omitted).

      Here, no dispute exists that following the adjudicatory hearing, the

juvenile court correctly found that M.P. committed delinquent acts;

specifically, the crimes of aggravated assault, REAP, and PIC. Rather, M.P.

complains that the evidence demonstrated that she is not in need of


                                      -5-
J. S67012/16


treatment, supervision, or rehabilitation because the Commonwealth did not

present evidence that contradicted the testimony of Lauren McLaughlin

Willis, the case management supervisor at Community Umbrella Agencies.

         The record reflects that although Ms. Willis testified that M.P.’s

behavior has significantly improved since she moved in with her father in

May of 2015, Ms. Willis never opined that M.P. is not in need of treatment,

supervision, and/or rehabilitation. (Notes of testimony, 9/15/15 at 80-86.)

M.P. nevertheless claims that Ms. Willis’ testimony established that she does

not need treatment, supervision, and/or rehabilitation and because the

juvenile court ignored that testimony, it abused its discretion. Contrary to

M.P.’s claim, the juvenile court found that neither this evidence, nor any

other, was persuasive enough to tip the scales in M.P.’s favor.      (Juvenile

court opinion, 1/21/16 at 7.)    As finder-of-fact, it was within the juvenile

court’s exclusive province to assign weight to the testimony.      See in re

L.A., 853 A.2d at 319.

         The record further reflects that the incident giving rise to M.P.’s

delinquency adjudication occurred approximately two months after M.P.

moved in with her father. (Id. at 84, 86.) The juvenile court took this fact,

as well as many others, into consideration before finding that M.P. needs

treatment, supervision, and rehabilitation. (Juvenile court opinion, 1/21/16

at 7.)    In making its determination, the juvenile court considered the fact

that when M.P. struck the victim in the head with an aluminum baseball bat,



                                     -6-
J. S67012/16


she could have killed the victim. (Notes of testimony, 9/15/15 at 90.) The

juvenile court also considered M.P.’s decision to become involved in the

fight, as well as her decision to escalate the situation, as opposed to calling

the police or simply walking away.       (Id.)   Because of that, the court

determined that M.P. needs to learn how to make better decisions in crisis

situations. (Id.) The court also determined that M.P.’s statements during

the adjudicatory hearing demonstrated her failure to realize what she did, as

well as her lack of remorse. (Juvenile court opinion, 9/15/15 at 7.) Based

on M.P.’s criminal acts, behavioral history, incredulous testimony, and how

she minimalized her criminal acts, the juvenile court was “convinced” that

M.P. needs treatment, supervision, and rehabilitation. (Id. at 7-8.)

      After reviewing the record, we find no abuse of discretion.

      Dispositional order affirmed.

Judgment Entered.




JosephD.Seletyn,Esq.
Prothonotary

Date: 10/6/2016




                                      -7-